DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jayne Saydah on 5/19/21.

The application has been amended as follows: 
Claim 30 has been replaced with the following:
“A non-transitory machine-readable medium containing a set of executable instructions to facilitate a method of conducting an on-line-bidding-fee-based auction, the method comprising the steps of:
granting access to a user or a plurality of users after the user or plurality of users are verified via a social network authentication mechanism;

displaying, via the graphical user interface, the item to be auctioned with a corresponding total of the at least one fund submission or a plurality of fund submissions; 
providing each verified user, which submitted funds, with a number of bid credits corresponding to the amount of the funds submitted by each respective verified user, wherein tire number of bid credits provided to each authenticated user corresponding to each fund submission is based on a standard exchange rate and a favorable exchange rate, the favorable exchange rate permitting the prefunding module to provide a greater ratio of bid credits to the one or more fund submissions than the standard exchange rate;
initiating an auction of the item when a predetermined pre-funding requirement amount of the item is satisfied;
displaying, via the graphical user interface, the auction of the item after initiation of the auction;
receiving bids, via a graphical user interface, from at least one verified user or a plurality of verified users with bid credits corresponding to the item being auctioned;
providing, via the graphical user interface, an adjustable countdown timer indicative of time remaining in the auction of the item;
adjusting the time remaining in the adjustable countdown timer when one or more bids are placed on the item before the adjustable countdown timer expires, 
ending the auction of the item when the adjustable countdown timer expires, and designating the verified user, placing a latest bid, as the winner of the auction.”
	
Examiner’s Reasons for Allowance
In response to the amendments filed on 4/29/21, claims 21-32, 34-35 & 37-40 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 21 & 30-31.  The prior art fails to disclose or teach a system for facilitating an online-fee-based auction, the system comprising: at least one computer processor or a plurality of computer processors; a social network module executable by said at least one processor or said plurality of computer processors, the social network module configured to use a social network authentication mechanism to generate an authenticated user or a plurality of authenticated users; a pre-funding management module executable by said at least one computer processor or said plurality of computer processors, the pre-funding management module configured to receive one or more fund submissions from said authenticated user or said plurality of authenticated users on at least one item, and the pre-funding management module configured to provide each authenticated user that provided fund submissions with a number of bid credits corresponding to each fund submission  auctioned with a corresponding total of the one or more pre-funding fund submissions and configured to receive at least one fund submission, and the graphical user interface configured to display a live auction of the item, when the auction module conducts an auction of the item, with the adjustable countdown timer and configured to receive at least one bid.  As required by the independent claims 21 & 30-31.
The closest prior art appears to be Webb (US Patent Pub. 20030078871), in view of Trombley (US Patent Pub. 20090182664).  Webb disclose enabling wide participation in an auction style purchase of new and used items using a quiz-type format to determine allocation of the auctioned items.  Each participant pays a fee each time an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649